DETAILED ACTION
This correspondence is in response to the communications received February 4, 2022.  Claims 4, 6-10, 12, 13, 15-22, 28 and 29 are pending.  Claims 28 and 29 have been newly added.  Claims 4, 6-10, 12, 13 and 15-22 have been amended.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
The current application is child of parent application 16/340,614, which affords the filing date of April 9, 2019.  In addition the PCT documents afford further priority.


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.


    PNG
    media_image1.png
    520
    1038
    media_image1.png
    Greyscale


Regarding claim 1, the Applicant discloses in Fig. 2, a film (1) having an upper surface and a lower surface (top and bottom surfaces of 1), 
the film comprising 
(i) an active region (2, polyvinylidene fluoride, PVDF) comprising a piezoelectric polymer (PVDF), the active region having a thickness that extends from the upper surface of the film to the lower surface of the film (2 has same thickness as the surrounding material 3), and 
(ii) an adhesive sheet (3), wherein the adhesive sheet defines part of the upper or lower surface of the film (3 has upper and lower surfaces that set the upper and lower boundary).


REASONS FOR ALLOWANCE
Claims 4, 6-10, 12, 13, 15-22, 28 and 29 are allowed. 

The following is an Examiner's statement of reasons for allowance: The laminated piezoelectric device as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 17, the prior art of Wada et al. (US 9,786,450) discloses a laminated piezoelectric device as shown below in Figs. 1, 3, 6, but Wada fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the newly amended feature of in addition to the adhesive sheet, the limitation of, 
“and a polymer in-fill adjacent or surrounding the electrode region”.


    PNG
    media_image2.png
    202
    456
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    700
    887
    media_image3.png
    Greyscale

Regarding claim 17, the prior art of Wada discloses in Fig. 1B, 3 and 6A-B (reproduced above), a laminated device comprising a film laminated to a circuit sheet (film 4, 3 are laminated to sheets 1, 2 with circuit electrodes 1a, 2a), wherein:

a film (spacer 3 and organic material 4, see EXPLANATION OF SYMBOLS, on col. 8, lines 32-41) having an upper surface and a lower surface (both 3, 4 have upper and lower surfaces), 

the film comprising: 

(i) an active region comprising a piezoelectric polymer (4 is the piezoelectric material, col. 8, lines 55-65, col. 18, lines 60-67 discusses the details of the piezo material), 

the active region having a thickness that extends from the upper surface of the film to the lower surface of the film (material 4 extends to upper and lower surface boundary defined in part by upper surface and lower surface of 3), and 

(ii) a sheet (spacer 3, discussed as photosensitive material, col. 9, lines 15-44), 
wherein the sheet defines part of the upper or lower surface of the film (upper and lower surfaces of 3 define the upper and lower boundaries that upper and lower surface that 4 shares with 3),

the circuit sheet (1) comprises an electrode region (1a) adjacent the active region of the film (4 of 3, 4) and 

a polymer in-fill adjacent or surrounding the electrode region (no layers are shown in addition to spacer 3 of Wada, so the polymer in-fill can be seen in Applicant’s Fig. 5, film layers 12 and 13, shown below); and

the circuit sheet is bonded to the adhesive sheet of the film outside the active region (1 or 2 with their shown electrodes are shown to be bonded to spacer polymer 3).

    PNG
    media_image4.png
    353
    690
    media_image4.png
    Greyscale



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893